DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 06/12/2022.
Claims 1-18 are elected without traverse.
Claims 19-24 are not elected. 
Claims 1-18 are pending in this action. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the phrase "A method and apparatus for measuring a bioimpedance and performing an electrical stimulation is provided" which in bold contains implied phraseology and should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10-11 and 14-17 are rejected under 35 U.S.C. 102(a)(1/(a)(2) as being anticipated by John (US 20060149337 A1) (cited by the Applicant).
Re. claims 1 and 10, John teaches an impedance measuring apparatus comprising: a first high-frequency current generator configured to generate a first current corresponding to a first high-frequency; a second high-frequency current generator configured to generate a second current corresponding to a second high-frequency (figure 2a, partial signal generator 42 provides high frequency partial signals as shown in figure 4 and paragraph 0021); a low-frequency current generator configured to generate a low-frequency current based on a beat phenomenon of the first current and the second current (paragraph 0054 – beat frequency signal is generated from two high frequency signals; “a 40 Hz stimulation signal is emitted from stimulation lead 32A, of FIG. 3a, and a 43 Hz stimulation signal is generated at stimulation lead 32C, which causes a beat frequency of 3 Hz to be induced in the tissue which is commonly stimulated by both stimulation leads”, also disclosed in figure 4a); and 
a controller configured to calculate an impedance of a target part based on a voltage induced to the target part by a high-frequency current corresponding to at least one of the first current and the second current, and the low-frequency current (paragraph 0045 – discloses system 22 containing impedance measurement systems associated with different signals; paragraph 0064 – field models may be derived from partial signals by impedance analysis of the signals).

Re. claims 2 and 11, John further teaches a biopotential measurer configured to measure a voltage applied to the target part based on the high-frequency current and the low-frequency current (paragraph 0068 – “The database 28 can store sets of partial signals which are successful, and which are organized according to the current or voltage level which will be used so that if the patient increases the voltage or switches the partial signals, these changes will incorporate correct signals and amplitudes”).

Re. claims 5-6 and 14-15, John further teaches wherein the low-frequency current generator is configured to generate the low-frequency current based on an envelope of a combined current of the first current and the second current and wherein the low-frequency current has a low-frequency corresponding to a difference between the first high-frequency and the second high-frequency (paragraph 0054 – discloses known method of creating a beat signal from two overlapping signal differences using a 40 and 43 Hz signal into a 3 Hz beat signal, also shown in figure 4a).

Re. claims 7 and 16, John further teaches an electrode array comprising a plurality of electrodes configured to contact the target part (figure 3a, electrodes 32 contact neural tissue 36), wherein when a stimulation area is selected in the target part, the controller is configured to select one or more electrodes corresponding to the stimulation area from the plurality of electrodes (paragraph 0053 – “the implantable stimulator 10 contains signal generating and computational circuitry, a power supply, sensors and other components which are commonly found generically in implantable stimulators…”).

Re. claims 8 and 17, John further teaches wherein when the first current and the second current are applied to the selected one or more electrodes, the first current and the second current overlap in the stimulation area to induce a low-frequency electrical stimulus to the stimulation area based on a beat phenomenon (paragraph 0054 – discloses known method of creating a beat signal from two overlapping signal differences using a 40 and 43 Hz signal into a 3 Hz beat signal, also shown in figure 4a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 9, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 20060149337 A1) in view of Holder (WO 2016170327 A1).
Re. claim 3 and 12, John teaches the claimed invention except an electrode array comprising a plurality of electrodes configured to contact the target part and a switching network, but Holder discloses a bioimpedance measuring system comprising an electrode array comprising a plurality of electrodes configured to contact the target part (figure 2 discloses a nerve cuff 22 with a plurality of electrodes 24 used to contact the target nerve) and an electrode switching network configured to selectively connect at least one of the first high-frequency current generator, the second high-frequency current generator, and the low- frequency current generator to at least one of the plurality of electrodes (figure 3 discloses a switching circuit 32 which allows particular electrodes or combinations of electrodes 24 to be selected and coupled to other parts of the control unit 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element as taught by Holder into the system of John in order to provide stimulation to a target nerve of interest.

Re. claim 4 and 13, Holder further teaches wherein the target part corresponds to a nerve bundle, and the plurality of electrodes are arranged to surround the nerve bundle (figure 1b).

Re. claim 9 and 18, John teaches the claimed invention except the target part and stimulation area being at least one nerve in a nerve bundle, but Holder discloses wherein the target part corresponds to a nerve bundle and the stimulation area corresponds to at least one nerve in the nerve bundle (figure 1b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element as taught by Holder into the system of John in order to provide stimulation to a target nerve of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792